Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 26th of July 2022.
Claim 2, 5, 11, and 19 were previously cancelled.
Claims 1 and 13 were amended. 
102 rejection was previously withdrawn. 
Claims 1, 3-4, 6-10, 12-18, and 20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 07/26/2022 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant's arguments regarding 101 and related PTAB decisions were carefully considered but found to be not persuasive. 
With regard to the amended limitations of claims 1, 3-4, 6-10, 12-18, and 20, Applicant argues “…The recited computationally efficient, incremental output of the independent, personalized cardholder, merchant and device profiles is taken together with output of an artificial intelligence classifier trained on data across a plurality of additional cardholders to synthesize an improved fraud score…” The Examiner respectfully disagrees. Merely including “output of an artificial intelligence classifier” as one of the inputs for computation of a final fraud score does not represent computer-related improvement over existing technologies. Merely further defining the abstract idea itself does not represent computer-related improvement over existing technologies.
Again, PTAB decisions regarding application numbers (14/815,940 and 14/986,534) were carefully reconsidered but not persuasive. Again, the fact patterns of these related cases were different from the current case. Although they might be related, the examiner was not convinced from examining the fact patterns of the current application, and therefore will maintain the rejection. 
More specifically, applicant argues “…In reaching its decision (14/815940), the PTAB emphasized that the recited goal of those claims was performed using neural networks, logic decision trees, confidence assessments fuzzy logic, smart agent profiling, and case-based reasoning…” The Examiner respectfully disagrees. When performing §101 analysis, the claim elements are considered as a “whole”. That being said, merely including elements like “…using neural networks, logic decision trees, confidence assessments fuzzy logic, smart agent profiling, and case-based reasoning …” do not overcome the §101. 
Additionally, applicant argues “… (the “”534 Application”) – another sister application claiming related technology – the PTAB also reversed rejections under § 101 for claims directed to fraud detection…the PTAB emphasized the particular use of independent smart agent profiles and a predictive model, ruling that claim 1 was indeed directed to “a specific means to improve technology for management of healthcare fraud-waste-abuse…” and further argues “…Considering the highly analogous language relied on in the PTAB’s determinations that the claims of the ‘940 Application and of the ‘534 Application are eligible, Applicant respectfully asserts that neither of independent claims 1 and 13 is directed to an abstract idea…” The Examiner respectfully disagrees. Again, the fact-patterns of cases ‘534 and ‘940 applications are different from current case. For example, the applications ‘534 and ‘940 do not describe the process of calculating a final fraud score. The examiner will maintain the rejection. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of transaction fraud vetting where it involves: using the received data, matching the transaction data to corresponding profiles of the cardholder, the merchant and the identified device, each of the corresponding profiles including a data attribute, the corresponding profiles being included in an applied fraud model that also includes at least one artificial intelligence classifier trained on comprehensive data associated with transaction of a plurality of additional cardholders and constructed according to one of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fussy loci, and rules and constraints; compute…based on at least a portion of the real-time transaction data, at least one supplemental fraud score using the corresponding at least one artificial intelligence classifier; accessing a datapoint for each of the corresponding profiles, each datapoint representing a standard for the corresponding data attribute computed from historical transaction records of the cardholder, the merchant and the identified device, the historical transaction records being takin within at least one pre-defined time period;  assessing whether deviation of the real-time transaction data from each datapoint exceeds a corresponding threshold, the assessment of deviation from the datapoints including applying business rules to score the transaction record relative to the datapoints of each of the corresponding cardholder, merchant and identified device profiles and in each case determining whether addition of the real-time transaction data to the datapoint exceeds the corresponding threshold within the pre-defined time period;  incrementing a transaction risk corresponding to the transaction record for each deviation from one of the datapoints that exceeds the corresponding threshold, the automatic incrementing including increasing the transaction risk of each deviation from one of the datapoints that exceeds the corresponding threshold, and automatically decreasing, via the one or more processors, the transaction risk for each deviation from one of the datapoints that does not exceed the corresponding threshold; and outputting a fraud score based at least in part on the transaction risk; and computing…a final fraud score using a weighted summation based on the fraud score of the corresponding profiles and the at least one supplemental fraud score. This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle, commercial interactions, and mathematical calculations, namely mitigating commercial transaction risk using computed supplemental fraud score and final fraud score.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processors).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processors) to receive/access/output data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processors) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Regarding extra-solution activities, please see at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. communication beacon, mobile electronic device, server) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform the abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Again, the insignificant extra-solution activities mentioned above were re-evaluated in step 2B. The limitations do not amount to significantly more than the abstract idea because the courts found receiving/accessing/outputting data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus again, claims were not patent eligible under 35 USC 101.
Similar arguments can be extended to independent claim 13 and dependent claim 4.
Dependent claims 3, 6-10, 12 and 14-18, and 20 are further define the abstract idea and/or further define using extra-solution activities to implement the abstract idea that are present in independent claims 1 and 13 thus correspond to a fundamental economic principle and commercial interactions as presented above. Claims 6, 8, 9, 14, 16, 17, and 20 further define the abstract idea of its above depended independent claims. For amended claim 6 and 14, applicant amended the claims to recite “…the assessment of deviation including accessing a velocity count computed from the corresponding historical transaction records and configured to increment to provide the determination of whether addition of the real-time transaction data to the datapoint exceeds the corresponding threshold within the pre-defined time period…” This merely further defined the “the assessment of deviation” recited in the independent claims. Merely further defining the abstract idea itself cannot integrate the abstract idea into practical application or make it significantly more. Claim 3 describes the extra-solution activity of updating the database. Claims 7 and 15 describes the using computing technology to receive and determine transaction risk in parallel using fraud model. Claims 10 and 18 describes using computer technology to gather data (extra-solution activities) and further defines the abstract idea of computing the final fraud score using weighted summation. Claim 12 describes retrieving data (extra-solution activity) and further defines the abstract idea of computing the final fraud score. In summary, dependent claims 3, 6-10, 12 and 14-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Thus, claims 1, 3-4, 6-10, 12-18, and 20 are not patent eligible.  



















Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092. The examiner can normally be reached M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on (571)272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        08/26/2022